PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PSOMAGEN, INC.
Application No. 15/621,187
Filed: 13 Jun 2017
For: METHOD AND SYSTEM FOR MICROBIOME-DERIVED DIAGNOSTICS AND THERAPEUTICS FOR NEUROLOGICAL HEALTH ISSUES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed March 4, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely respond to the final Office action, mailed February 21, 2019, which set an extendable three month period for response. No extension of time pursuant to 37 CFR 1.136(a) being obtained, and no timely response being received in the Office, the application became abandoned on May 22, 2019. A Notice of Abandonment was mailed on November 5, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This petition lacks (3) above. 

With respect to (3) above: While applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, the petition does not satisfy 37 CFR 1.137(b)(4). 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Since the initial petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment, May 22, 2019, the Office requires additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

As stated in the January 5, 2022 decision on petition: 

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner explains that rights in the invention were assigned from Ubiome, Inc. to Psomagen, Inc. on December 27, 2019, and Psomagen, Inc. has been diligent with respect to filing the reply and petition at the earliest possible date.

However, the application became abandoned on May 22, 2019, before Psomagen, Inc. acquired interest in the invention. Ubiome, Inc. and its representatives, Kilpatrick, Townsend & Stockton, LLP were responsible for filing a reply to the February 21, 2019 final Office action. A Notice of Abandonment was sent to the Kilpatrick firm, as well. Petitioner must explain the entire delay between when the reply was due and when the reply was filed. Why wasn’t the reply timely filed?

The explanation of the first period of delay appears to a product of conjecture and speculation based on a review of Internet articles. Psomagen Inc. acquired interest after abandonment. Psomagen Inc.’s representative was not involved with the application when it became abandoned.  The reasons behind Ubiome Inc./Ubiome Inc.’s representatives failure to timely reply must be investigated. 

The Office would like a statement indicating that Attorney Jun investigated the matter and attempted to, or did indeed, contact either: (1) an authorized representative of Ubiome Inc., (2) a former patent attorney who represented Ubiome Inc. during the relevant period, or (3) possibly a joint inventor who was aware of the circumstances surrounding the delay in filing a timely reply to the February 21, 2019 final Office action. The statement should discuss the information gleaned from the investigations regarding whether the delay in responding to the February 21, 2019 final Office action and the continued failure to take action to respond until Psomagen Inc. acquired interest in the invention was unintentional. 

The party whose delay is relevant is the party having the right or authority to file the response in the above identified application. Ubiome, Inc. had the right/authority to file the reply until December 27, 2019 and Psomagen, Inc. had the right/authority to file the reply from December 27, 2019 onward. Petitioner must conduct an inquiry to explain the entire delay in response and filing a grantable petition. 

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due – and a statement discussing the information uncovered following the investigation into Ubiome Inc.’s intent when the reply to the February 21, 2019 reply was due and until Psomagen Inc. became the relevant party (December 7, 2019).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET